In the
United States Court of Appeals
For the Seventh Circuit

No. 99-2334

United States of America,

Plaintiff-Appellee,

v.

Terrance L. Davis,

Defendant-Appellant.



Appeal from the United States District Court
for the Central District of Illinois.
No. 3:98CR30075--Jeanne E. Scott, Judge.


Argued November 17, 1999--Decided January 5, 2000



  Before Eschbach, Easterbrook, and Rovner, Circuit
Judges.

  Easterbrook, Circuit Judge. As part of his guilty
plea to being a felon in possession of a firearm,
see 18 U.S.C. sec.922(g)(1), Terrance Davis
reserved the right to appeal from the denial of
his motion to suppress the weapon. See Fed. R.
Crim. P. 11(a)(2). Davis was the passenger in a
car that had been stopped to investigate the
possibility that the auto had been stolen. When
asked to get out of the car, Davis refused; his
eventual removal revealed two weapons. If the
stop was proper, then the officers had every
right to demand that Davis get out. Maryland v.
Wilson, 519 U.S. 408, 414-15 (1997); see also
Pennsylvania v. Mimms, 434 U.S. 106 (1977). Thus
the appeal turns on the question whether
reasonable suspicion supported the investigatory
stop. The less the intrusion, the less suspicion
is required to make the process "reasonable," see
United States v. Chaidez, 919 F.2d 1193, 1197-98
(7th Cir. 1990), and this would have been an
unintrusive stop had not the driver made such a
ruckus that he had to be handcuffed and the
passengers asked to emerge to assure the
officers’ safety.

  According to the stipulated facts, Officer
Carpenter of the Springfield, Illinois, police
had been assigned to investigate the theft of a
gold Saturn by the owner’s 16-year-old son. When
Carpenter saw a gold Saturn being driven in
Springfield by a young man of the same race as
the thief he became intrigued. Some 6,000 gold
Saturns have been sold in Illinois in recent
years, so even though Springfield has less than
a hundredth of the state’s population there are
bound to be gold Saturns on the streets, some of
them driven by young black men. But Carpenter saw
something extra, something that raised legitimate
suspicions: this gold Saturn lacked a license
plate. Changing license plates is a car thief’s
standard precaution. Although the car had a
temporary sticker, of the kind the state issues
while an application for a new license plate is
pending, the sticker itself was unusual. Illinois
issues self-adhesive stickers that are applied to
the inside of the rear window. Yet this sticker
was torn and held in place with masking tape.
Perhaps it had been removed from the car for
which it had been issued and transferred to the
gold Saturn, an improper step to which a thief
might resort in order to conceal the absence of
good title (which is essential to obtain a
legitimate sticker or license plate). Moreover,
when Carpenter began to follow the Saturn, the
driver and passengers behaved in a manner that
the district court characterized as "furtive":
the driver changed lanes multiple times, and the
passengers stared back at the patrol car. So
Carpenter stopped the Saturn, which led to the
discovery of the guns. Cf. United States v.
Tipton, 3 F.3d 1119 (7th Cir. 1993) (stop proper
where temporary sticker was hard to read). It
turned out that the driver was 20 rather than 16
years old and that the car had not been stolen.
But this does not undercut the reasonableness of
the suspicion that led to the stop. Had
everything been on the up and up, the driver and
his passengers soon would have been back on the
road. But the occupants knew that they had
something to hide and ended up giving their
secret away.

  Suppose residents of Springfield owned about a
hundred gold Saturns in May 1998, when this stop
occurred. Any given gold Saturn driven by a young
man thus was more likely than not to have been in
the hands of its owner (or an authorized driver).
Compare Michael O. Finkelstein & William B.
Fairley, A Bayesian Approach to Identification
Evidence, 83 Harv. L. Rev. 489 (1970), with
Laurence H. Tribe, Trial by Mathematics:
Precision and Ritual in the Legal Process, 84
Harv. L. Rev. 1329 (1971). See also Symposium,
Probability and Inference in the Law of Evidence,
66 B.U. L. Rev. 377 (1986). Cf. Branion v.
Gramly, 855 F.2d 1256 (7th Cir. 1988); Howard v.
Wal-Mart Stores, Inc., 160 F.3d 358 (7th Cir.
1998). But this gold Saturn stuck out: its driver
was the same race and from a distance appeared to
be the same age as the thief, and the lack of a
license plate, plus the temporary sticker with
signs of tampering and the furtive conduct, would
have prompted suspicion in the mind of a
reasonable officer. No more is necessary to stop
a car in order to verify that it has not been
stolen, and the events after the stop led
directly to the discovery of the evidence.
Carpenter acted with reasonable suspicion, so the
conviction is

affirmed.